UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18676 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1623213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LATROBE, PA 15650 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(724) 539-3501 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $2 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act.Yes []No [ X ] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K. [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer [] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [ X ] The aggregate market value of registrant’s outstanding voting common stock held by non-affiliates on June 30, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, was $43,166,090. Number of shares of common stock outstanding at March 3, 20092,873,753 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement relating to its 2009 annual meeting of shareholders to be held May 19, 2009 are incorporated by reference into Part III of this Form 10-K. In addition, portions of the registrant’s Annual Report to Shareholders for the fiscal year ended December 31, 2008 are incorporated by reference into Part II of this Form 10-K. 1 Commercial National Financial Corporation Form 10-K INDEX PART I PAGE ITEM 1. Business 3 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Submission of Matters to a Vote of Security Holders 5 PART II ITEM 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 6 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 6 ITEM 8. Financial Statements and Supplementary Data 7 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 ITEM 9A. Controls and Procedures 7 ITEM 9B. Other Information 7 PART III ITEM 10. Directors, Executive Officers of the Registrant and Corporate Governance 8 ITEM 11. Executive Compensation 8 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 8 ITEM 13. Certain Relationships and Related Transactions and Director Independence 8 ITEM 14. Principal Accountant Fees and Services 8 PART IV ITEM 15. Exhibits and Financial Statement Schedules 9 2 PART I Item 1.BUSINESS The Commercial National Financial Corporation (the “Corporation”) is a Pennsylvania corporation and is registered as a bank holding company under the Bank Holding Company Act of 1956 as amended.Through its subsidiary the Corporation is engaged in banking and trust operations. The Corporation is owner of 100% of the outstanding shares of common stock of Commercial Bank & Trust of PA (the “Bank”).The Bank has been providing banking services since 1934. At the present time, two (2) banking offices are in operation in Latrobe, Pennsylvania, two (2) in Unity Township, Pennsylvania and one (1) each in Ligonier, West Newton, Greensburg, North Huntington and Hempfield Township, Pennsylvania. All of these offices are within the boundaries of Westmoreland County, Pennsylvania. In addition, the building that houses the Bank’s downtown Latrobe banking office is the location of the Corporation's and the Bank's executive and administrative offices.The institution's operations center is located at the Latrobe Plaza in downtown Latrobe. This operations center also houses an in-house data processing system. Each of the banking offices is equipped with a 24 hour a day automatic teller machine (ATM).Bank ATM units are also located on the campus of Saint Vincent College in Unity Township, the terminal of the Arnold Palmer Regional Airport, at the Latrobe Area Hospital, an in-store machine in the Norvelt Open Pantry and Latrobe 30 Shop-N- Save. A separate freestanding drive-up teller staffed banking facility is attached to the Lincoln Road office in downtown Latrobe. This facility also provides ATM service. The Bank offers the full range of banking services normally associated with a general commercial banking business. Services include extending credit, providing deposit services, marketing non-deposit investments and offering financial counseling. The ATM system described above is a part of the Cirrus, Honor, Plus and Star networks, which provides the Bank's customers access to an extensive regional and national network. The Bank also has implemented a comprehensive electronic Online Banking system. By using a personal computer with internet access, customers can access their Commercial Bank accounts, perform common banking tasks and pay bills 24 hours a day, seven days a week, 365 days a year. The Corporation purchased Ridge Properties Inc. in 2008, Ridge Properties’ only asset is Commercial National Financial Corporation stock. The Corporation currently has one inactive subsidiary, Commercial National Investment Corp.
